390 U.S. 206 (1968)
ANDERSON ET AL.
v.
GEORGIA.
No. 329, Misc.
Supreme Court of United States.
Decided March 4, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF GEORGIA.
Jack Greenberg, Charles Stephen Ralston and Michael Meltsner for petitioners.
Arthur K. Bolton, Attorney General of Georgia, G. Ernest Tidwell, Executive Assistant Attorney General, and Marion O. Gordon, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgments of the Supreme Court of Georgia are reversed. Whitus v. Georgia, 385 U.S. 545.
MR. JUSTICE HARLAN would set the case for plenary consideration.